COBB, Judge,
concurring in part and dissenting in part.
I agree with the unpublished memorandum except insofar as it affirms the judgment concerning the enhancement provision applied to Banks’s conviction. See Judge Shaw’s special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001] - So.2d - (Ala.Crim.App.2001). I concurred with Judge Shaw’s opinion insofar as he noted application of §§ 13A-12-250 and -270 implicates jurisdictional concerns that may not be waived. As to those points on which I disagree with Judge Shaw — I believe that these jurisdictional prerequisites apply in Rule 32 proceedings — see my special writing in Poole, - So.2d at -.